—Orders of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about July 18, 2001, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject children and transferred their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent continued to abuse drugs despite the agency’s diligent efforts to help her overcome that problem, which included referrals to drug treatment programs that respondent refused to attend, scheduling random drug tests that respondent often refused to take, and maintaining regular contact with the methadone program that respondent was attending (see Matter of Dade Wynn F., 291 AD2d 218, lv denied 98 NY2d 604; Matter of Amanda R., 215 AD2d 220, lv denied 86 NY2d 705). There is also clear and convincing evidence that respondent failed to complete a course of psychotherapy deemed necessary because of inappropriate interaction with the children, refused to cooperate with the agency’s attempts to inspect her home and assess her housing needs, and failed to attend about a third of the visits scheduled by the agency during the relevant one-year period (see Matter of Latasha W., 268 AD2d 340). A preponderance of the evidence shows that the children are all doing well in their respective foster homes, and that adoption is in their best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur— Tom, J.P., Saxe, Sullivan, Rosenberger and Lerner, JJ.